DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  Nos. 14M, 26, 61, 74E, 75E, 340, 900.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “320” has been used to designate both alert data in Figure 3 and computing device in Figure 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  No. 14N.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because Figure 3 contains a misspelling of the word –Alert—in No. 322.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 4, Line 22:  The word “article” should be plural to agree with the word “multiple”.
Paragraph 25, Line 1:  There are no workers numbered “10” in area “8A” in Figure 1.
Paragraph 26, Lines 3-5:  This sentence appears to be a run-on (i.e., “respirators 13 may include a number of components respirators 13 may include a number of sensors”).
Paragraph 32, Line 7:  Should the word “sense” be replaced with –sensed--?
Paragraph 35, Line 1:  The word “safely” should be replaced with –safety--.
Paragraph 39, Line 3:  There are no users numbered “26” in the drawings.
Paragraph 39, Line 6:  There are no Figures 9-16 anywhere in the drawings.
Paragraph 43, Line 14:  There is no period at the end of this sentence.
Paragraph 55, Line 11:  There appears to be one extra word “data” in this line.
Paragraph 58, Line 2:  The word “for” appears extraneous.
Paragraph 59, Line 5:  The stream analytics service is numbered –68F--.
Paragraph 59, Line 8:  The acronym “PPPEs” should read –PPEs--.
Paragraph 59, Line 9:  The notification service is numbered –68E--.
Paragraph 60, Line 5:  The reference number should come before the word “may”.  Also, the analytics service is numbered –68F--.  Also, the notification service is numbered –68E--.
Paragraph 110, Lines 7, 8, 10, and 12:  The work relation data is numbered –74G—in the drawings.
Paragraph 121, Line 3:  The verb “applying” should be replaced with –apply--.
Paragraph 124, Line 3:  The word “an” should be deleted or the word “networks” should be singular.
Paragraph 201, Line 7:  A word such as –in—is needed before the word “example”.
Paragraph 232, Line 5:  The verb “prevents” should be replaced with –prevent--.
Paragraph 233, Lines 2, 7, and 9:  The mobile computing device is numbered –302—in the drawings, not “320”.
Paragraph 234, Line 7:  The word “is” is not needed.
Paragraph 239, Line 2:  The mobile computing device is numbered –302--, not “324”.
Paragraph 243, Line 7:  The phrase “to be are” does not make grammatical sense.
Paragraph 248, Line 3:  The mobile computing device is numbered –302--.
Paragraph 250, Line 4:  The mobile computing device is numbered –302--.
Paragraph 268, Line 5:  A space is needed in “814of”.
Paragraph 272, Line 6:  There is no Figure 9 in the drawings.
Appropriate correction is required.

Claim Objections
Claims 28-48 are objected to because of the following informalities:  The claims have been mis-numbered.  The original claim set ran through claim 30.  The amended claim set begins with claim number 28.  Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
The original claim set merely used a plurality of personal protection equipment (PPE) controlled by a user in conjunction with a computing device with communication devices and processors to receive data from each of the different articles of PPE based on a type of each of the different articles of PPE to generate for display a user interface based at least in part on at least two sets of data that correspond to the different articles of PPE and perform at least one operation in response to user input.  This can be seen in the O’Brien [US 2017/0169533] reference with sensing devices in conjunction with a plurality of person protective equipment.  The Bahners et al [U.S. 11,025,725] reference also teaches personal protection equipment with a user interface.  However, the amended independent claims add the limitation that an audio signal is received in response to sound generated by the user to determine that the audio signal comprises a voice command to change a configuration associated with an article of PPE of the at least two different articles of PPE based on the information in the audio signal corresponding to the particular type of the particular article of PPE and also to generate a message comprising data to change the configuration associated with the particular article of PPE and send the message to the particular article of PPE.  This is considered unobvious subject matter and not found in the prior art.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teetzel et al [US 2015/0215749] has a push to talk system with a SCBA system.
M R et al [U.S. 10,055,971] relates to communication between one or more personal protection equipment.
Shaik et al [US 2019/0007540] comprises a communication headset with PPE devices.
Kanukurthy et al [U.S. 10,515,532] includes a data hub for self-check of PPE.
Kanukurthy et al [U.S. 10,741,052] initiates broadcast of diagnostic self-check messages for articles of PPE.
Kanukurthy et al [U.S. 11,127,277] performs self-check for PPE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
8/15/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687